—Order, Supreme Court, Bronx County (Alan Saks, J.), entered November 30, 1994, which granted petitioner’s motion to confirm the recommendation of the Special Referee and awarded petitioner $75,000 as its lien for attorney’s fees, unanimously affirmed, without costs.
By electing to have its fee determined at the conclusion of litigation, petitioner opted to have the fee measured by a percentage of the recovery (Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655). Given the amount of the recovery and the relative contributions of each firm (supra, at 659), on this record, it was proper for the IAS Court, which is in the best position to determine those factors integral to the fixing of counsel fees (Clifford v Pierce, 214 AD2d 697, appeal dismissed and lv denied 86 NY2d 829), to confirm the recommendation of the Special Referee. We have considered appellant’s other contentions and find them to be without merit. Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.